t c summary opinion united_states tax_court frank j zavatto petitioner v commissioner of internal revenue respondent docket no 12576-99s filed date frank j zavatto pro_se caroline tso chen for respondent carluzzo special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority - respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax the issue for decision is whether any portion of the social_security_benefits paid to petitioner in are includable in his income for that year background some of the facts have been stipulated and are so found at the time the petition was filed petitioner resided in mountain view california after he retired in at the age of petitioner applied for and began to receive social_security_benefits in petitioner became reemployed and continued working throughout during which period he also continued to receive social_security_benefits during the year in issue he was paid social_security_benefits totaling dollar_figure as a result of the other income earned by petitioner each year during the years through petitioner was overpaid social_security_benefits of dollar_figure the overpayment which included the amount of benefits petitioner received in consequently the social_security administration ssa began to withhold social_security_benefits to which petitioner was otherwise entitled in order to recover the overpayment the ssa recovered dollar_figure of the overpayment in and continued to withhold all or part of petitioner’s social_security_benefits in and as of the date of trial petitioner had not repaid the entire amount of the overpayment on his federal_income_tax return petitioner reported adjusted_gross_income of dollar_figure which does not include any of the social_security_benefits paid to petitioner during that year in the notice_of_deficiency respondent determined that a portion of the social_security_benefits received by petitioner in are includable in his income for that year other adjustments made in the notice_of_deficiency are not in dispute discussion the extent to which social_security_benefits are includable in a taxpayer’s income is determined pursuant to a formula that takes into account the amount of the taxpayer’s social_security_benefits the amount of the taxpayer’s other income and the taxpayer’s filing_status see sec_86 for purposes of the computation contemplated by the formula the amount of social_security_benefits received by a taxpayer during any taxable_year is reduced by any repayment made by the taxpayer during the taxable_year of a social_security_benefit previously received by the taxpayer whether or not such benefit was received during the taxable_year sec_86 the deficiency here in dispute was properly computed in accordance with sec_86 and petitioner does not contend otherwise instead petitioner disputes the deficiency because it is based upon social_security_benefits that he is required to repay according to petitioner because of his obligation to q4e- repay it the overpayment is in effect a loan to him that should not be included in his income generally loan proceeds are not income to the borrower although we understand why petitioner might view the overpayment as a loan for federal_income_tax purposes an overpayment of social_security_benefits is not treated as a loan to the recipient an individual’s social_security_benefits are subject_to reduction if the individual’s other income exceeds a certain level during a particular year see u s c sec_403 the extent of the reduction often cannot be determined until year’s end when the individual’s other income for the entire year is known similarly the extent of an overpayment of social_security_benefits resulting from such a reduction often cannot be determined until year’s end under those circumstances an overpayment of social_security_benefits made in one year would have to be recovered in subsequent years see u s c sec_404 the legislative_history accompanying sec_86 indicates that the congress was mindful of the potential negative federal_income_tax consequences facing a taxpayer in such a situation and in the enactment of sec_86 intended to provide a mechanism to prevent a taxpayer from being subject_to taxation on his benefits in those situations in which a taxpayer must repay a portion of those benefits because he has been overpaid previously s rept pincite 1983_2_cb_326 - we understand that under the circumstances of this case the relief mechanism provided by sec_86 might not seem meaningful to petitioner nevertheless the deficiency here in dispute properly takes into account the provisions of sec_86 as well as the other applicable provisions of sec_86 therefore the deficiency must be sustained and we so hold to reflect the foregoing decision will be entered for respondent
